

TRINET GROUP, INC.
RESTRICTED STOCK UNIT GRANT NOTICE
(2009 EQUITY INCENTIVE PLAN)
TriNet Group, Inc. (the “Company”), pursuant to its 2009 Equity Incentive Plan
(the “Plan”), hereby awards to Participant a time-based Restricted Stock Unit
Award for the number of shares of the Company’s Common Stock set forth below
(the “Award”). The Award is subject to all of the terms and conditions as set
forth herein and in the Plan and the Restricted Stock Unit Award Agreement, both
of which are attached hereto and incorporated herein in their entirety.
Capitalized terms not otherwise defined herein will have the meanings set forth
in the Plan or the Restricted Stock Unit Award Agreement. In the event of any
conflict between the terms in the Award and the Plan, the terms of the Plan will
control.
Participant:
 
Award Number:
 
Date of Grant:
 
Number of Shares Subject to Award:
 



Vesting Schedule:


Notwithstanding the foregoing, vesting will terminate upon the Participant’s
termination of Continuous Service.


Issuance Schedule:
The shares will be issued in accordance with the issuance schedule set forth in
Section 6 of the Restricted Stock Unit Award Agreement.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the
Restricted Stock Unit Award Agreement and the Plan. Participant further
acknowledges that, as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Award Agreement and the Plan set forth the
entire understanding between Participant and the Company regarding this Award
and supersede all prior oral and written agreements, promises and/or
representations on that subject with the exception of (i) equity awards
previously granted and delivered to Participant, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
or listing standards applicable to the Company, and (iii) any written employment
or severance arrangement that would provide for vesting acceleration of the
Award upon the terms and conditions set forth therein.




1



--------------------------------------------------------------------------------




By accepting the Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Restricted Stock Unit Award Agreement
and the Plan and agrees to all of the terms and conditions set forth in these
documents. Furthermore, by accepting the Award, Participant consents to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.




2





--------------------------------------------------------------------------------




TRINET GROUP, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
(2009 EQUITY INCENTIVE PLAN)
Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”) and in consideration of
your services, TriNet Group, Inc. (the “Company”) has awarded you a Restricted
Stock Unit Award (the “Award”) under its 2009 Equity Incentive Plan (the
“Plan”). The Award is granted to you effective as of the Date of Grant set forth
in the Grant Notice for this Award. Defined terms not explicitly defined in this
Agreement will have the same meanings given to them in the Plan or the Grant
Notice. In the event of any conflict between the terms in this Agreement and the
Plan, the terms of the Plan will control. The details of the Award, in addition
to those set forth in the Grant Notice and the Plan, are as follows.
1.    Grant of the Award. The Award represents the right to be issued on a
future date the number of shares of the Company’s Common Stock as indicated in
the Grant Notice upon the satisfaction of the terms set forth in this Agreement.
Except as otherwise provided herein, you will not be required to make any
payment to the Company with respect to your receipt of the Award, the vesting of
the shares or the delivery of the underlying Common Stock.
2.    Vesting. Subject to the limitations contained herein, the Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that, vesting will cease upon the termination of your Continuous
Service. Except as otherwise set forth in the Grant Notice, upon such
termination of your Continuous Service, the shares credited to the Account that
were not vested on the date of such termination will be forfeited at no cost to
the Company and you will have no further right, title or interest in or to such
underlying shares of Common Stock.
3.    Number of Shares.
(a)    The number of units/shares subject to the Award may be adjusted from time
to time for Capitalization Adjustments, as provided in the Plan.
(b)    Any shares, cash or other property that become subject to the Award
pursuant to this Section ‎3 and Section ‎6, if any, will be subject, in a manner
determined by the Board, to the same forfeiture restrictions, and restrictions
on transferability as applicable to the other Restricted Shares covered by the
Award.
(c)    Notwithstanding the provisions of this Section ‎3, no fractional shares
or rights for fractional shares of Common Stock will be created pursuant to this
Section ‎3. The Board will, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that might be created by the
adjustments referred to in this Section ‎3.
4.    Securities Law and Other Compliance. You may not be issued any shares
under the Award unless either (a) the shares are registered under the Securities
Act; or (b) the Company has determined that such issuance would be exempt from
the registration requirements of the


3





--------------------------------------------------------------------------------




Securities Act. The Award also must comply with other applicable laws and
regulations governing the Award, and you will not receive such shares if the
Company determines that such receipt would not be in material compliance with
such laws and regulations.
5.    Transfer Restrictions.
(a)    General. Unless and until the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the shares issuable in respect of the Award, except as expressly
provided in this Section ‎6. For example, you may not use shares that may be
issued to you in respect of the Award as security for a loan. The restrictions
on transfer set forth herein will lapse upon delivery to you of shares in
respect of the vested portion of the Award.
(b)    Death. The Award is transferable by will and by the laws of descent and
distribution. In addition, upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form provided by or otherwise satisfactory to the Company and any
broker designated by the Company to effect transactions under the Plan,
designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of Common Stock or other consideration
pursuant to this Agreement at the time of your death. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
receive, on behalf of your estate, such Common Stock or other consideration.
(c)    Certain Trusts. Upon receiving written permission from the Board or its
duly authorized designee, you may transfer the Award to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the Award is held in the trust, provided
that, you and the trustee enter into transfer and other agreements required by
the Company.
(d)    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer the Award or your right to receive the distribution of Common Stock
or other consideration thereunder, pursuant to a domestic relations order that
contains the information required by the Company to effectuate the transfer. You
are encouraged to discuss the proposed terms of any division of this Award with
the Company prior to finalizing the domestic relations order to help ensure the
required information is contained within the domestic relations order.
6.    Date of Issuance.
(a)    The Company will deliver to you a number of shares of the Company’s
Common Stock equal to the number of vested shares subject to the Award,
including any additional shares received pursuant to Section 3 above that relate
to those vested shares on the applicable vesting date(s). However, if a
scheduled delivery date falls on a date that is not a business day, such
delivery date will instead fall on the next following business day.


4





--------------------------------------------------------------------------------




(b)    Notwithstanding the foregoing, in the event that (i) you are subject to
the Company’s policy permitting certain individuals to sell shares only during
certain “window” periods, in effect from time to time or you are otherwise
prohibited from selling shares of the Company’s Common Stock in the public
market and any shares covered by the Award are scheduled to be delivered on a
day (the “Original Distribution Date”) that does not occur during an open
“window period” applicable to you, as determined by the Company in accordance
with such policy, or does not occur on a date when you are otherwise permitted
to sell shares of the Company’s Common Stock on the open market, and (ii) the
Company elects not to satisfy its obligations for Tax-Related Items (as defined
in Section 10) by withholding shares from your distribution, then such shares
will not be delivered on such Original Distribution Date and will instead be
delivered on the first business day of the next occurring open “window period”
applicable to you pursuant to such policy (regardless of whether you are still
providing Continuous Service at such time) or the next business day when you are
not prohibited from selling shares of the Company’s Common Stock in the open
market, but in no event later than the fifteenth (15th) day of the third
calendar month of the calendar year following the calendar year in which the
shares of Common Stock originally became vested. The form of such delivery
(e.g., a stock certificate or electronic entry evidencing such shares) will be
determined by the Company. In all cases, the delivery of shares under this Award
is intended to comply with Treasury Regulation Section 1.409A-1(b)(4) and will
be construed and administered in such a manner.
7.    Dividends. You will be entitled to receive payments equal to any cash
dividends and other distributions paid with respect to a corresponding number of
shares to be issued in respect of the units covered by your Award, which cash
payments shall be subject to the same forfeiture restrictions as apply to the
units and shall be paid at the same time that the corresponding shares are
issued in respect of your vested units. If any dividends or distributions are
paid in shares, then you will automatically be granted a corresponding number of
additional units subject to the Award (the “Dividend Units”), which shall be
subject to the same forfeiture restrictions and restrictions on transferability,
and same timing requirements for issuance of shares, as apply to the original
units subject to the Award.
8.    Restrictive Legends. The shares issued under the Award will be endorsed
with appropriate legends as determined by the Company.
9.    Award Not an Employment or Service Contract.
(a)    Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice.
Nothing in this Agreement (including, but not limited to, the vesting of the
Award pursuant to Section 2 or the issuance of the shares subject to the Award),
the Plan or any covenant of good faith and fair dealing that may be found
implicit in this Agreement or the Plan will: (i) confer upon you any right to
continue in the employ of, or affiliation with, the Company or an Affiliate; (i)
constitute any promise or commitment by the Company or an Affiliate regarding
the fact or nature of future positions, future work assignments, future
compensation or any other term or condition of employment or


5





--------------------------------------------------------------------------------




affiliation; (i) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (i) deprive the Company or an Affiliate of the right to
terminate you at will and without regard to any future vesting opportunity that
you may have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to Section ‎2 and the schedule set forth
in the Grant Notice is earned only by continuing as an employee, director or
consultant at the will of the Company or an Affiliate (not through the act of
being hired, being granted this Award or any other award or benefit) and that
the Company has the right to reorganize, sell, spin-out or otherwise restructure
one or more of its businesses or Affiliates at any time or from time to time, as
it deems appropriate (a “Reorganization”). You further acknowledge and agree
that such a Reorganization could result in the termination of your Continuous
Service, or the termination of Affiliate status of your employer and the loss of
benefits available to you under this Agreement, including but not limited to,
the termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth in the Grant Notice or
any covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied promise of continued engagement as
an employee or consultant with the Company or an Affiliate for the term of this
Agreement, for any period, or at all, and will not interfere in any way with
your right or the right of the Company or an Affiliate to terminate your
Continuous Service at any time, with or without cause and with or without
notice.
10.    Responsibility for Taxes.
(a)    You acknowledge that, regardless of any action taken by the Company, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you or deemed by the Company
in its discretion to be an appropriate charge to you even if legally applicable
to the Company (“Tax-Related Items”) is and remains your responsibility and may
exceed the amount actually withheld by the Company.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
you agree to make adequate arrangements satisfactory to the Company and/or the
employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company or its agent to satisfy their withholding obligations with regard to all
Tax-Related Items, if any, by any of the following means or by a combination of
such means: (i) withholding from any compensation otherwise payable to you by
the Company or the employer; (i) causing you to tender a cash payment; (i)
entering on your behalf (pursuant to this authorization without further consent)
into a “same day sale” commitment with a broker dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered under the
Award to satisfy the Tax-Related Items and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Tax-Related Items
directly to the Company and/or its Affiliates; or (iv) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to you
in connection with the Award with a Fair


6





--------------------------------------------------------------------------------




Market Value (measured as of the date shares of Common Stock are issued pursuant
to Section 6) equal to the amount of such Tax-Related Items. Depending on the
withholding method, the Company may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding rates or other applicable
withholding rates, including maximum applicable rates, in which case you will
receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Common Stock, for tax purposes,
you are deemed to have been issued the full number of shares of Common Stock
subject to the vested portion of the Award, notwithstanding that a number of the
shares of Common Stock are held back solely for the purpose of paying the
Tax-Related Items.
(c)    Finally, you agree to pay to the Company or the employer any amount of
Tax-Related Items that the Company or the employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares or the proceeds of the sale of shares of Common Stock if you
fail to comply with your obligations in connection with the Tax-Related Items.
11.    No Obligation To Minimize Taxes. You acknowledge that the Company is not
making representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including, but not
limited to, the grant, vesting or settlement of the Award, the subsequent sale
of shares of Common Stock acquired pursuant to such settlement and the receipt
of any dividends and/or any dividend equivalent payments. Further, you
acknowledge that the Company does not have any duty or obligation to minimize
your liability for Tax-Related Items arising from the Award and will not be
liable to you for any Tax-Related Items arising in connection with the Award.
12.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the Tax-Related Items arising in
connection with the Award and by accepting the Award, you have agreed that you
have done so or knowingly and voluntarily declined to do so.
13.    Unsecured Obligation. The Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You will not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
14.    Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities


7





--------------------------------------------------------------------------------




Act, which includes the Plan prospectus. In addition, you acknowledge receipt of
the Company’s policy permitting certain individuals to sell shares only during
certain “window” periods and the Company’s insider trading policy, in effect
from time to time.
15.    Notices. Any notices provided for in the Grant Notice, this Agreement or
the Plan will be given in writing and will be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company. Notwithstanding the foregoing,
the Company may, in its sole discretion, decide to deliver any documents related
to participation in the Plan and this Award by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
16.    Governing Plan Document. The Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of the Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of the Award and those of the Plan,
the provisions of the Plan will control. In addition, any compensation paid or
shares issued under this Award is subject to recoupment in accordance with The
Dodd–Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any clawback policy adopted by the Company and any
compensation recovery policy otherwise required by applicable law. No recovery
of compensation under such a clawback policy will be an event giving rise to a
right to voluntarily terminate employment upon a “resignation for good reason,”
or for a “constructive termination” or any similar term under any plan of or
agreement with the Company.
17.    Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
18.    Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
19.    Amendment. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of


8





--------------------------------------------------------------------------------




such amendment is delivered to you, and provided that, except as otherwise
expressly provided in the Plan, no such amendment adversely affecting your
rights hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that, any such change will be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.
20.    Compliance With Section 409A of the Code. This Award is intended to
comply with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of
the Code) as of the date of your separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)), then the issuance of any shares that
would otherwise be made upon the date of the separation from service or within
the first six months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six months
and one day after the date of the separation from service, with the balance of
the shares issued thereafter in accordance with the original vesting and
issuance schedule set forth above, but if and only if such delay in the issuance
of the shares is necessary to avoid the imposition of taxation on you in respect
of the shares under Section 409A of the Code. Each installment of shares that
vests is intended to constitute a “separate payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2).
21.    Miscellaneous.
(a)    The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


9





--------------------------------------------------------------------------------




(e)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
*    *    *
This Agreement will be deemed to be signed by you upon the signing by you of the
Restricted Stock Unit Grant Notice to which it is attached.




10



